Citation Nr: 1712493	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbar strain.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected musculoskeletal disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1984 to March 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran perfected a timely appeal of that decision.

The Board previously remanded these matters in August 2015 for further evidentiary development.  The case has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that any current left hip disability the Veteran has was incurred in service or was caused or aggravated by his service-connected lumbar strain.

2.  The evidence of record does not demonstrate that the Veteran has any current right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbar strain, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016).

2.  The criteria for establishing entitlement to service connection for a right knee disability, to include as secondary to service-connected musculoskeletal disabilities, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, VA provided adequate notice respecting the issues on appeal in letters to the Veteran in November 2008 and January 2009.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  The Veteran authorized release of records from his private medical providers, and VA made reasonable efforts to obtain those records; the requests all returned negative responses for records.  VA provided relevant and adequate examinations of his joints generally in December 2008 and April 2009, and of his left hip and right knee specifically in December 2013, September 2014, November 2015, and July 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subjects of this appeal.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).  

Finally, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent with one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As regards the Veteran's left hip disability claim, in November 2008, the Veteran initially characterized his claim for benefits for a bilateral hip condition as post-traumatic arthritis due to a motor vehicle accident in which he was involved during service.  Later, in a June 2014 written statement regarding this claim, the Veteran asserted that his symptoms were "in the area of the right hip," which were diagnosed as a gluteal muscle strain in a December 2013 VA hip examination.  In a September 2014 VA examination of the left hip, the examiner reported that the Veteran told him, "I don't know why my hip is being examined, I did not hurt it in the service."  In a July 2016 VA examination, the examiner noted that the Veteran denied "post or present problems with left hip."

The Veteran underwent VA examinations of his hips in December 2013, September 2014, November 2015, and July 2016.  All but the November 2015 examination returned normal results of the Veteran's left hip.  The November 2015 examination listed a diagnosis of trochanteric bursitis in the left hip, with the following description of the Veteran's medical history:  "Hips examined by this examiner 11 months ago to find some R hip strain and L hip trochanteric burisitis [sic].  Today[']s exam reveals same findings and [the Veteran] indicates no change in R hip pain slightly improved [with] a recent LB soft tissue steroid injection at RVA pain clinic."  The earlier examination to which the examiner referred was an addendum opinion to the September 2014 examination; in that examination, the examiner diagnosed the Veteran with trochanteric bursitis in the right hip only.  The examiner discussed that diagnosis in depth in explaining the conclusion that the Veteran's right hip bursitis was secondary to his limp:  "Therefore, given the foot antaligic [sic] gait, and the isolated R trochanteric bursitis (both on the same side...RIGHT), that is chronic in nature since the military days, it is at least as likely as not R hip bursitis is [secondary] to limp from chronic foot pain . . . ."  Although the examiner noted pain over the bursa of the Veteran's left hip in the November 2015 examination, a July 2016 returned normal results and no left hip diagnosis or symptoms.

Given the internally inconsistent statements from the September 2014 and November 2015 examinations and the three examinations yielding normal results both before and after the November 2015 examination, it is unclear whether the diagnosis of trochanteric bursitis in the Veteran's left hip is a valid medical finding or a recordkeeping mistake.  Without a diagnosis, the Veteran's service connection claim for a left hip disability must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).  

However, even if the Board were to consider the bursitis diagnosis a sound medical finding, the service connection claim must still be denied.  The first, and only, evidence of such a diagnosis in the Veteran's left hip is the November 2015 examination; there is no evidence of a left hip injury or treatment for a left hip condition during or since the Veteran's active military service.  The Veteran's lay statements reflect this finding.  As there is no evidence of incurrence of left hip trochanteric bursitis during service, the requirements of direct service connection have not been met.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, the November 2015 examiner opined that the left hip trochanteric bursitis diagnosis was less likely than not proximately due to or the result of the Veteran's service-connected lumbar strain.  The examiner explained that there are no medical studies or research demonstrating that lumbar strains directly cause or aggravate bursitis or hip muscle strain.  The same examiner opined in the September 2014 examination that "the specific origin of trochanteric bursitis is not yet known."  Finding no evidence of a nexus between the Veteran's service-connected lumbar strain and what may be left hip trochanteric bursitis, the Board must deny the claim for service connection on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Finally, there is no objective evidence of arthritis of the left hip in the record within one year of the Veteran's separation from service, or thereafter, and therefore the chronic disease presumption does not apply.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Turning to the Veteran's claim of service connection for his right knee disability, the Veteran has reported that his right knee binds up, causes him pain, and has atrophied.  He underwent general orthopedic examinations in December 2008 and April 2009, and specific knee examinations in December 2013, September 2014, November 2015, and July 2016, all administered by VA.  The Veteran reported that he was taking pain medication during the December 2008 and April 2009 examinations.

These examinations all returned right knee results within normal limits for a person of the Veteran's age, with few small exceptions.  The December 2008 examination noted an abnormal gait, but the examiner concluded that it was overall a normal right knee examination.  The April 2009 orthopedic examination x-ray study noted a small osteophyte at the medial femoral condyle, which was also noted in the September 2014 and July 2016 examinations.  The July 2016 examiner opined that this osteophyte indicated old trauma to the medial collateral ligament (MCL).  A December 2014 addendum to the September 2014 examination noted a slight thickening of the MCL on an x-ray, but this was not detected on physical examination of the Veteran's knee; the examiner further opined that the Veteran's "knees are radiographically and physically [within normal limits] for age."  The July 2016 examination noted some "mild degenerative change" to the patellofemoral joint of the right knee.

The range of motion reported in each examination was normal, with the exception of the September 2014 examination, where flexion in the initial range of motion was reported to 135 degrees.  No functional loss of range of motion was found in any of the VA examinations.  In describing the functional impact of the Veteran's right knee condition, the July 2016 examination noted that he experienced pain regularly and after squatting or walking over a block, and opined that the pain does not restrict him in his current occupation or in light and sedentary occupations.

The Veteran reported having arthroscopic surgery to repair the anterior cruciate ligament (ACL) in 1992 or 1993.  The December 2013 examination noted slight anterior instability (0-5 millimeters), but the examiner opined that this was considered acceptable for a post-operative ACL.  Later examinations did not report any instability in the right knee.

The September 2014 noted a diagnosis of a right knee traumatic strain diagnosed in 1985, as a result of the motor vehicle accident in which the Veteran was involved during service.  In the December 2014 addendum to this examination, the examiner opined that there was no objective evidence demonstrating that this strain became a chronic condition.  The Veteran's service treatment records show that the Veteran suffered a laceration to his right knee in that motor vehicle accident, which was sutured at a private hospital prior to his transfer to a Navy-run hospital.  The service treatment records are otherwise silent as to any right knee injuries or treatment.

No current diagnosis of any right knee condition appears in any of these six VA examinations, nor in the Veteran's service and VA treatment records.  

The July 2016 VA examiner, who noted that mild degenerative change was found in the right knee, diagnosed the Veteran only with post-operative knee pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  While the Board acknowledges the Veteran's complaints of subjective right knee pain, he does not have any medical expertise, knowledge, or experience, and is not competent to render a diagnosis in this case of any underlying knee disability causing such pain.  The VA examiners in this case considered the Veteran's reports of knee pain and did not find any evidence of a right knee disability in the record or on examination.

Finally, the July 2016 examination noted that there was no record of a chronic condition leading to the Veteran's post-service ACL surgery, observing that the April 2009 examination noted that the ACL surgery took place "after a fall."  


Without a diagnosis, the Veteran's service connection claim for a right knee disability must be denied under both direct and secondary service connection theories.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. at 225 (existence of a current disability is the cornerstone of a claim for VA disability compensation); Shedden v. Principi, 381 F.3d at 1167 (establishing service connection requires medical evidence of a current disability); Wallin v. West, 11 Vet. App. at 512-14 (service connection on a secondary basis requires medical evidence of a current disability).  


ORDER

Service connection for a left hip disability is denied.

Service connection for a right knee disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


